Exhibit 10.4 WAIVER This Waiver (this "Waiver") is entered into as of September 27, 2017, by and between Great Basin Scientific, Inc., a Delaware corporation (the "Company"), and the undersigned holder (the "Holder") which is one of the investors signatory to (i) that certain Exchange Agreement, dated April 7, 2017 (the "Initial Exchange Agreement"), between the Company and the Holder and (ii) that certain Amendment and Exchange Agreement, dated April 17, 2017 (the “Amended Exchange Agreement” and, together with the Initial Exchange Agreement, the "Exchange Documents"), between the Company and the Holder, with reference to the following facts: A.On April 17, 2017, the Company entered into an Amended Exchange Agreement with each of the Holder and certain other investors (collectively, the "Amended Exchange Investors") , pursuant to which, among other things, the Company exchanged such Amended Exchange Investor's Series B Note (as defined in the Initial Exchange Agreement) for a New Series B Note (as defined in the Amended Exchange Agreement), and (ii) in lieu of the Qualified Financing Exchange and the Adjustment Exchange (each as defined in the Initial Exchange Agreement), each Amended Exchange Investor exchanged its remaining 2016 Notes and its remaining Existing Preferred Shares (each as defined in each Amended Exchange Agreement) for a New Series A Note (as defined in each Amended Exchange Agreement). B.The issuance of the New Series A Notes and the New Series B Notes (collectively, the "Existing Notes") occurred at a closing on April 17, 2017 (the "2017 Closing Date").
